—Appeal and cross appeal from an order of Supreme Court, Monroe County (Siracuse, J.), entered September 14, 2000, which, inter alia, granted plaintiff’s motion for summary judgment.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see, Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567; see also, CPLR 5501 [a] [1]). Present — Wisner, J.P., Hurlbutt, Kehoe and Bums, JJ.